Citation Nr: 0110837	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1974 to 
March 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

At an October 1999 VA general medical examination, the 
examiner noted that the appellant had injured his back in 
1989 but had not stopped working fully until March 1999 when 
he reinjured his back.  The examiner stated that at that time 
the appellant was unable to be gainfully employed.  The 
examiner did not discuss whether the appellant's impairment 
was permanent.  The examiner also noted that a neurologist 
should examine the appellant.  The appellant has also 
reported that he experiences impotence as a side effect of 
his medication.  Although these complaints were noted at an 
October 1999 mental disorders examination no diagnosis was 
confirmed.  In his November 1999 substantive appeal, the 
appellant also reported chronic headaches and poor vision.  
He was not examined for these symptoms.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, at the October 1999 VA mental disorders examination, 
the appellant reported that he was received unemployment 
compensation.  On his May 1999 VA Form 21-527, the appellant 
indicated that he did not receive any income.  Entitlement to 
nonservice-connected pension is based in part on the income 
of the veteran.  The appellant's income should be verified.  
On that same form, the appellant also indicated that he had 
completed two years of college.  On a similar form completed 
in March 1993, the appellant indicated that he had completed 
high school and two years of training as an electrician.  On 
his November 1999 substantive appeal, the appellant stated 
that he had only attended trade school for one quarter to 
study electricity.  These apparent inconsistencies should be 
clarified.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the appellant in 
order clarify his income and his 
educational background.

3.  The appellant should be afforded a VA 
examination to assess the severity of his 
disabilities, including lumbar and 
cervical spinal disabilities, panic 
disorder, impotence, hypertension, poor 
vision, and headaches.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should offer opinions as to 
whether the appellant's disabilities are 
permanent and whether the appellant is 
unemployable due to his disabilities.  
The examiner should note what factors and 
objective findings support those 
opinions.  All necessary test and studies 
should be conducted.  The examiner should 
include the results of all tests and 
studies conducted in the final 
examination report.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


